Norcott, J., with whom Borden, J.,
joins, dissenting. The majority disregards the plain language of General Statutes § 49-341 and the case law interpreting it. That statute requires a certificate of mechanic’s lien, with a description of the property to be encumbered, to be lodged with the town clerk in order to create a valid mechanic’s lien. The defendant Fairfield Dock Company, Inc., has conceded in all phases of this litigation that it failed to lodge such a certificate with the Greenwich town clerk. That omission is a failure to comply with a key statutory element required to create a valid mechanic’s lien. Without such compliance, the defendant’s actions result in a nullity. Because the concept of reasonable compliance with a statutory scheme should not be stretched to encompass a complete lack of compliance with the terms of a statute, I dissent from the majority opinion.
The plain language of § 49-34 provides in relevant part that “[a] mechanic’s lien is not valid, unless the person performing the services or furnishing the materials, (1) within ninety days after he has ceased to do *824so, lodges with the town clerk of the town in which the building, lot or plot of land is situated a certificate in writing, which shall be recorded by the town clerk with deeds of land, (A) describing the premises, the amount claimed as a lien thereon, the name or names of the person against whom the lien is being filed and the date of the commencement of the performance of services or furnishing of materials . . . .” (Emphasis added.)
It is clear that the term “describing the premises” requires a description of the property to be encumbered by the mechanic’s lien. The defendant has conceded throughout this litigation that no description of the premises intended to be encumbered by its mechanic’s lien was lodged with the town clerk or recorded in the Greenwich land records. By failing to identify the property encumbered by the lien, the defendant has failed to comply with a statutory element required to perfect a mechanic’s lien. General Statutes § 49-34. Unlike the majority, I am unwilling to equate “reasonable compliance” with the specific statutory provisions with a complete lack of compliance with one of the enumerated statutory elements.
The majority does not apply our long-standing and recently reiterated standard for determining whether a mechanic’s lien is valid under the statute: “In interpreting [the mechanic’s lien statute] we are guided by well-settled principles of construction. . . . Even bearing in mind the statute’s beneficent purpose, we are, however, constrained by the language of the statute as we find it, and cannot rewrite the statute or adopt the reasoning of precedents in other jurisdictions with different statutes. Camputaro v. Stuart Hardwood Corporation, [180 Conn. 545, 550, 429 A.2d 796 (1980)]; New Haven Orphan Asylum v. Haggerty Co., 108 Conn. 232, 236, 142 A. 847 (1928); Hartford Builders Finish Co. v. Anderson, 99 Conn. 343, 345, 122 A. 76 (1923).” Seaman v. Climate Control Corp., 181 Conn. 592, 597, *825436 A.2d 271 (1980). “We have long endorsed a policy favoring liberal construction of claimed inadequacies in certificates of mechanic’s liens in order to achieve the remedial purposes of the mechanic’s lien statutes. Provisions of mechanic’s lien law should be liberally construed so as to reasonably and fairly implement its remedial intent. H & S Torrington Associates v. Lutz Engineering Co., 185 Conn. 549, 553, 441 A.2d 171 (1981). We have also recognized, however, that such a policy has limitations: [T]he principles that guide our interpretation of mechanic’s lien legislation are well settled. Although this legislation creates a statutory lien in derogation of the common law . . .its remedial purpose to furnish security for a contractor’s labor and materials requires a generous construction. . . . Generosity of spirit does not, however, permit departure from reasonable compliance with the specific provisions of the statute. Stone v. Rosenfield, [141 Conn. 188, 191, 104 A.2d 545 (1954)]; City Lumber Co. v. Borsuk, [131 Conn. 640, 645, 41 A.2d 775 (1945)]. (Citations omitted.) Camputaro v. Stuart Hardwood Corporation, [supra, 550-51].” (Internal quotation marks omitted.) J. C. Penney Properties, Inc. v. Peter M. Santella Co., 210 Conn. 511, 514, 555 A.2d 990 (1989).
The majority has substituted for this standard, which measures the purported lienor’s conduct against “reasonable compliance”; see id.; with the statute, a different standard: whether “the defendant’s inadvertent failure to include Exhibit A in the recordation . . . indicate[s] a failure to attempt to comply with the provisions of § 49-34.” I agree that the defendant attempted in good faith to comply with the statute. If all that were needed to comply with the terms of § 49-34 were an attempt to comply with the statute, however, it would be difficult to imagine a case in which a defective lien certificate would ever fail to render a purported lien valid.
*826Moreover, Tramonte v. Wilens, 89 Conn. 520, 94 A. 978 (1915), upon which the majority relies, is not to the contrary. In that case, as in all of the cases cited therein as well as all of the cases cited by the majority in which this court rejected claimed defects in the lien certificates,2 there was a certificate lodged with the town clerk, as required by the statute, from which reasonable compliance with the statute could be measured. Thus, in that case as well as all of the previously mentioned cases, the lienor’s “attempt” to comply was measured, not by his conduct in preparing the certificate, but by the certificate itself. In those cases, the court compared the recorded lien certificate against the statutory requirement. That cannot be said for the majority’s analysis in this case.
The majority also asserts that because third parties had constructive notice of the purported lien of the defendant, that constructive notice reasonably satisfied the requirements of § 49-34. The majority relies on the law of mortgages to support this proposition. “ ‘[M]any errors in recording . . . are so neutralized by other matters which do appear in the record, that no searcher after the title possibly could be misled. Obviously, such shortcomings should not affect the validity of the record as notification.’ . . . Connecticut National Bank v. Lorenzato, 221 Conn. 77, 83, 602 A.2d 959 (1992).” The majority further states that “we drew the distinction between the defective execution and the defective recording of a mortgage deed where the ‘inadvertent mistake in recordation gave constructive notice to the lien creditor because the properly executed rider was sufficient to put a title searcher on *827inquiry about the status of the mortgage.’ ” Such reliance displays a basic misunderstanding of the different statutory schemes governing mortgages and mechanic’s liens, and the differences between the two encumbrances.
Simply stated, notice to third parties, constructive or otherwise, is irrelevant to the validity of a mechanic’s lien.3 Because a mechanic’s lien will be senior in priority to other encumbrances filed prior to the mechanic’s lien, so long as the mechanic has commenced work or begun to furnish materials to the property to be encumbered prior to the recording of the intervening encumbrances, third parties will often not have notice of a subsequent mechanic’s lien that will be senior in priority to their own claim. This lack of notice has no bearing on the validity of the mechanic’s lien.
Conversely, third parties can have constructive notice of a purported mechanic’s lien that is invalid. We have held that failure to append a written recital of the oath administered to the lienor invalidates a duly recorded mechanic’s lien. J. C. Penney Properties, Inc. v. Peter M. Santella Co., supra, 210 Conn. 518. We have also held that the failure to conduct a formal ceremony in connection with the statutory oath invalidates a *828mechanic’s lien. Red Rooster Construction Co. v. River Associates, Inc., 224 Conn. 563, 579, 620 A.2d 118 (1993). In these two cases, the mechanic’s lien was invalid because of its failure to comply with the applicable statutory provisions regarding administering or memorializing an oath. In both cases the mechanic’s liens had been duly lodged with the town clerk, and recorded in the relevant land records in accordance with all other statutory requirements, including a description of the property encumbered. Constructive notice to third parties was achieved by these invalid liens. Having required strict adherence to the statutory formality of a written oath, actually administered to the lienor, I see no reason to ignore the statutory requirement of a description of the premises to be encumbered.
Because the majority ignores long-standing precedents of this court, and promulgates a decision that is inconsistent with mechanic’s lien jurisprudence and the ordinary rules of statutory construction, I dissent, and would affirm the judgment of the Appellate Court.

 General Statutes § 49-34 provides: “certificate of lien to be recorded and notice given to owner. A mechanic’s lien is not valid, unless the person performing the services or furnishing the materials, (1) within ninety days after he has ceased to do so, lodges with the town clerk of the town in which the building, lot or plot of land is situated a certificate in writing, which shall be recorded by the town clerk with deeds of land, (A) describing the premises, the amount claimed as a lien thereon, the name or names of the person against whom the lien is being filed and the date of the commencement of the performance of services or furnishing of materials, (B) stating that the amount claimed is justly due, as nearly as the same can be ascertained, and (C) subscribed and sworn to by the claimant, and (2) within the same time, or prior to the lodging of the certificate but not later than thirty days after lodging the certificate, serves a true and attested copy of the certificate upon the owner of the building, lot or plot of land in the same manner as is provided for the service of the notice in section 49-35.”


 In this connection, in both of the cases cited by the majority in which we rejected claimed deficiencies in the description of the premises liened, there was a certificate lodged with the town clerk that contained a reasonably adequate description of the premises. See Burque v. Naugatuck Lumber Co., 113 Conn. 350, 155 A.2d 414 (1931); Peck v. Brush, 89 Conn. 554, 94 A. 981 (1915).


 Constructive notice is relevant to the enforceability of a mortgage against third parties because of the different legal requirements for the creation of an encumbrance against the grantor of a mortgage, and its perfection against third parties. When a mortgage is signed by the grantor and grantee, it is effective to create a security interest in favor of the grantee from the grantor. Recording is not necessary. To perfect the security interest against third parties, the mortgage must be recorded. Conversely, the means of creating a security interest encumbering property of the person for whom the mechanic has performed services or rendered materials, and perfecting that security interest against third parties, under the mechanic’s lien statute, is unitary. In order both to create and to perfect a security interest with a mechanic’s lien, the certificate of mechanic’s lien, with a description of property, must be lodged with the relevant town clerk. Were the mechanic just to execute the lien certificate, he would not have a security interest against either the owner of the property or third parties.